DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 
Response to Amendment
Applicant’s amendment of 12/06/2021 does not place the Application in condition for allowance.
Claims 1-2, 4, 6-8 and 16-24 are currently pending.  In response to Office Action mailed on 10/04/2021, Applicant has amended claim 1.   Claims 4 and 16-24 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
Due to Applicant’s amendment of claims 1 and 7, all rejections from the Office Action mailed on 07/08/2021 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (WO 2016/041922 A1) in view of Kataoka et al. (US 2011/0005592 A1).
Regarding claim 1, Costa discloses a photovoltaic (PV) module (figure 1 and page 18, lines 11-25) comprising, in the given order, a protective front layer element (glass front layer), a front encapsulation layer element (front encapsulant), a photovoltaic element (photovoltaic cells + connectors), a rear encapsulation layer element (rear encapsulant) and a protective back layer element (back sheet), wherein at least the rear encapsulation layer element (rear encapsulant) is a layer element (LE), wherein the layer element (LE) is a layer element of one layer (see figure 1), wherein the one layer comprises a polymer composition (page 17, line 20 to page 18, line 3).  
Costa further discloses that the polymer composition consists of a polymer of ethylene which is (a2) a copolymer of ethylene with one or more polar comonomer selected from (C1-C6)-aklkyl acrylate (methyl acrylate comonomer), which copolymer (a2) bears silane group(s) containing units (page 10, lines 16-34, and claim 15) and a pigment (“optional and preferable additive” that functions as pigmenting reads on instant claimed “pigment”) (page 8, lines 16-17), wherein the amount of the pigment (optional additive) 0.1 to 10 wt % based on the amount of the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Costa further discloses 0% additive that is different than the pigment (“optional and preferable additive” that functions as pigmenting reads on instant claimed “pigment”), which is within the claimed range of 0.0 to 10 wt% of additives (page 8, lines 16-29). 
Costa further discloses a photovoltaic module wherein the rear encapsulation layer comprises a layer element with additive, wherein the additive functions as pigment (see above).  However, Costa does not explicitly discloses the additive or pigment is white inorganic pigment.
Kotaoka is directed to a photovoltaic module wherein white inorganic pigment such as titanium oxide is used as pigment in the sealing, resin or encapsulation layer ([0055-0057]) in order to improve the power generation capability of the solar cells by improving the efficiency of using light ([0057]).
Thus, one skilled in the solar or photovoltaic art would have expected the photovoltaic module that uses white inorganic pigment to have better efficiency when compared to PV module without white inorganic pigment.  It is noted that "expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof" (In re Gershon, 372 F.2d 535,538, 152 USPQ 602, 604 (CCPA 1967)) (MPEP §716.02 (c) (II)).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the white inorganic pigments of Kataoka in the photovoltaic module of Costa such that pigmentation of the rear encapsulation layer can be achieved, as desired by Costa (page 8, 
Regarding claim 2, Costa explicitly discloses that the amount of the pigment (optional additive) 0.1 to 10 wt % based on the amount of the polymer composition (100% wt) (page 8, lines 27-29). Therefore, claimed range (0.10-2.00 wt %) overlaps with the disclosed range (0.1 to 10 wt %). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 5, Costa further discloses that the polymer composition comprises a copolymer of ethylene with methyl acrylate comonomer, which copolymer (a2) bears silane group(s) containing units (page 10, lines 16-34, and claim 15).
Regarding claim 6, Costa further discloses that the amount of polar comonomer is 5-18 mol% (page 10, lines 31-34), which is within the claimed range of 0.5-30 mol%.
Regarding claim 7, Costa further discloses that the silane group(s) containing unit is a hydrolysable unsaturated silane compound represented by the formula (I): R1SiR2qY3-q (I) wherein; R1 is an ethylenically unsaturated hydrocarbyl, hydrocarbyloxy or (meth)acryloxy hydrocarbyl group, each R2 is independently an aliphatic saturated hydrocarbyl group, Y which may be the same or different, is a hydrolysable organic group and q is 0, 1 or 2  (see page 14, lines 4-15, see also claim 14) .
Regarding claim 8, Costa further discloses that the copolymer of ethylene has melting temperature, Tm, of less than 100 C (page 12, lines 13-16) (see example 1 on table 1 - the melt temperature is 89C which is less than 100C).


Response to Arguments
Applicant's arguments with respect to claims 1-2, 6-8 and 16 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
On page numbered 9 and 10 of Remarks, Applicant argues that Costa as modified by Kataoka does not disclose an additive that is different than the pigment as claimed.
The examiner respectfully disagrees.  Instant claims require 0 to 10 wt% additive different than the pigment, and Costa further discloses 0% additive that is different than the pigment (“optional and preferable additive” that functions as pigmenting reads on instant claimed “pigment”), which is within the claimed range of 0.00 to 10 wt% of additives (page 8, lines 16-29). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oderkerk et al. (WO 2017/076629 A1)discloses a photovoltaic (PV) module as shown in figure 1 comprising, in the given order, a protective front layer element (1), a front encapsulation layer element (2), a photovoltaic element (3), a rear encapsulation layer element (4) and a protective back layer element (5) (page 3, lines 4-7). Oderkerk further discloses that the rear encapsulation layer element (4) is a layer element (LE) (layer 4 as shown in figure 1), wherein the layer element (4) is a layer element of one layer comprising a polymer composition comprising: a polymeric component comprising a polymer of ethylene (a) (page 3, lines 9-25) and additive such as pigment (b) (page 16, lines 4-6). Oderkerk further discloses that the polymer composition comprises a polymer of ethylene which bears silane group(s) containing co-monomer (page 8, line 34 to page 11, line 28). Oderkerk further discloses wherein the amount of the pigment (b) (additive) is 0.0001-10 wt% based on the amount of the polymer composition (100% wt) (page 16, lines 4-18).  

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721